Citation Nr: 0910279	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-29 103	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for multiple sclerosis. 

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse. 


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1961 until 
August 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April and December 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

In September 2008, the Veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.

A review of the record reflects that the Veteran has raised a 
claim for a permanent and total disability rating for non-
service-connected pension purposes.  This claim has not been 
adjudicated and is REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary in order for the Veteran's claim to 
be fully and fairly adjudicated.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires, among other things, 
that VA assist a claimant in obtaining evidence.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

The Veteran contends that his multiple sclerosis is related 
to his active service.  Service connection for multiple 
sclerosis may be established if the disease manifested itself 
to a compensable degree within seven years of discharge from 
active service. 38 C.F.R. § 3.307.  The assorted private 
medical records dated in June 1974 from St. Luke's Hospital 
Center and the medical records associated with the claims 
file from the Veteran's New York State Department of Social 
Services disability claims, noted the following: weakness of 
the extremities; vision problems; a clinical diagnosis for a 
demylinating disease; a diagnosis for multiple sclerosis; and 
a provisional diagnosis for myelopathy.  Further, a June 1974 
PMR noted the Veteran reported symptoms in his extremities in 
October 1973.  

Additionally, the claims file contains Travel Board 
testimony, from the Veteran and his spouse, and lay 
statements from witnesses.  In a September 2004 letter the 
Veteran's sister stated that he had begun to have difficulty 
in his speech, walking and his ability to write as early as 
1966.  In addition, a friend's letter dated September 2004 
stated that she had known the Veteran since his release from 
duty in Europe, and that from 1967 through 1970 she observed 
the Veteran having problems with his vision, walking and 
writing. 

During the September 2008 Travel Board hearing the Veteran 
testified that he had experienced symptoms associated with 
multiple sclerosis beginning in 1964.  He stated that ever 
since his separation from service he had difficulty in his 
daily activities and was tired.  In addition, his wife 
testified that she began to observe symptoms in 1971.  
Mainly, that the Veteran was having difficulty while 
performing writing tasks during college.  

The Veteran has reported that he has had symptoms of multiple 
sclerosis ever since 1964.  Concerning the competence of this 
evidence, the veteran's own contentions, as that of a 
layperson, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu, supra (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Therefore, if the Board concludes that the lay evidence 
presented by a Veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

As the Board explained earlier herein, the Veteran has 
submitted competent, credible lay witness statements from 
those who have observed the Veteran since his separation from 
active duty.  These statements describe the onset of symptoms 
consistent with multiple sclerosis within the seven-year 
presumptive 38 C.F.R. § 3.307(a)(3).  The lay witness 
evidence corroborates the Veteran's own statements and 
testimony that his symptoms of multiple sclerosis had their 
origin during active service and/or immediately following 
separation.  In view of the medical evidence indicating onset 
of multiple sclerosis within close proximity to the end of 
the presumptive period, the Board finds the lay evidence to 
be probative and accords such statements significant weight 
in evaluating the Veteran's claim.  Therefore, the Board 
finds that under the circumstances of this case, the evidence 
warrants that VA afford the veteran the opportunity to attend 
a examination for the purpose of determining whether the 
veteran's multiple sclerosis is related to service.  While 
the medical evidence indicates that the Veteran has been 
diagnosed with multiple sclerosis for some time, he has yet 
to have a VA medical examination.

Finally, given the development requested above, the Board 
must defer further action as to the matter of entitlement to 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature, extent, and etiology of the 
Veteran's multiple sclerosis.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
the following:

Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed multiple 
sclerosis is related to any event, 
incident or symptoms noted during service 
or manifested itself within seven years 
after separation from service.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
If an opinion cannot be rendered without 
resort to pure speculation, the examiner 
shall so state.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.

2.  When the development requested has 
been completed, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for multiple sclerosis 
and TDIU.  If the benefit sought is not 
granted, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




